Exhibit 10.5

COMCAST CORPORATION

2002 DEFERRED COMPENSATION PLAN

ARTICLE 1 - COVERAGE OF PLAN

1.1. Background, Continuation and Freeze of Plan.

(a) Comcast Corporation, a Pennsylvania corporation, hereby amends and restates
the Comcast Corporation 2002 Deferred Compensation Plan (the “Plan”), effective
December 5, 2006. The Plan was initially adopted effective February 12, 1974 and
was amended and restated effective August 15, 1996, June 21, 1999, December 19,
2000, October 26, 2001, April 29, 2002, July 9, 2002, November 18,
2002, March 3, 2003, December 1, 2003, January 30, 2004, February 24, 2004 and
February 16, 2005.

(b) In order to preserve the favorable tax treatment available to deferrals that
were made under the Plan before January 1, 2005 in light of the American Jobs
Creation Act of 2004 and the regulations issued by the Department of the
Treasury thereunder (the “AJCA”), no Compensation may be deferred under the Plan
pursuant to an Initial Election after December 31, 2004, other than amounts that
(i) were subject to an Initial Election before January 1, 2005, (ii) would, but
for such Initial Election, have been paid in 2005 and (iii) are treated as
earned and vested as of December 31, 2004 under IRS Notice 2005-1.

(c) The Company has maintained the Comcast Corporation Supplemental
Retirement-Investment Plan (the “Supplemental RIP”), a non-qualified deferred
compensation plan pursuant to which eligible employees have been credited with
certain account balances that are credited with earnings at the same rate as the
earnings rate for active participants in the Plan. Credits to the Supplemental
RIP are frozen. Distributions of participants’ account balances credited under
the Supplemental RIP are distributable as soon as administratively practicable
following a participant’s termination of employment. Effective as of December 5,
2006, the Supplemental RIP is merged with and into the Plan and the separate
existence of the Supplemental RIP shall cease, and all undistributed
participants’ accounts that had previously been administered pursuant to the
Supplemental RIP (hereinafter referred to as “Supplemental RIP Legacy Accounts”)
shall be held under the Plan. Supplemental RIP Legacy Accounts shall be subject
only to the provisions of this Section 1.1(c) and the other provisions of this
Article 1, Section 4.4, Section 5.3, Section 5.4, Article 6, Section 7.2,
Article 9, Article 10, Article 11, Article 12 and such portions of Article 2 of
the Plan as shall be integral to the interpretation and operation of the Plan
provisions listed above. An individual whose Supplemental RIP Legacy Account is
held under the Plan as a result of the merger of the Supplemental RIP with and
into the Plan shall be a participant in the Plan only for purposes of the
Supplemental RIP Legacy Account, unless such individual is otherwise eligible to
participate in the Plan and an Account under the Plan has been established for
such individual’s benefit. Except for earnings credits, no amounts shall be
credited to Supplemental RIP Legacy Accounts administered under the Plan. Except
for earnings credited to Supplemental RIP Legacy Accounts after 2004,
Supplemental RIP Legacy Accounts consist solely of deferred compensation credits
that were earned and vested before January 1, 2005. Accordingly, Supplemental
RIP Legacy Accounts are intended to be treated as grandfathered benefits that
are not subject to the AJCA.

 



--------------------------------------------------------------------------------

(d) Amounts earned and vested prior to January 1, 2005 are and will remain
subject to the terms and conditions of the Plan.

1.2. Plan Unfunded and Limited to Outside Directors and Select Group of
Management or Highly Compensated Employees. The Plan is unfunded and is
maintained primarily for the purpose of providing outside directors and a select
group of management or highly compensated employees the opportunity to defer the
receipt of compensation otherwise payable to such outside directors and eligible
employees in accordance with the terms of the Plan.

ARTICLE 2 - DEFINITIONS

2.1. “Account” means the bookkeeping accounts established pursuant to
Section 5.1 and maintained by the Administrator in the names of the respective
Participants, to which all amounts deferred and earnings allocated under the
Plan shall be credited, and from which all amounts distributed pursuant to the
Plan shall be debited.

2.2. “Active Participant” means:

(a) Each Participant who is in active service as an Outside Director; and

(b) Each Participant who is actively employed by a Participating Company as an
Eligible Employee.

2.3. “Administrator” means the Committee.

2.4. “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

2.5. “Annual Rate of Pay” means, as of any date, an employee’s annualized base
pay rate. An employee’s Annual Rate of Pay shall not include sales commissions
or other similar payments or awards.

2.6. “Applicable Interest Rate” means:

(a) Except as otherwise provided in Sections 2.6(b) or (c), the Applicable
Interest Rate means the interest rate that, when compounded daily pursuant to
rules established by the Administrator from time to time, is mathematically
equivalent to 12% per annum, compounded annually.

(b) Except to the extent otherwise required by Section 10.2, effective for the
period beginning as soon as administratively practicable following a
Participant’s employment termination date to the date the Participant’s Account
is distributed in full, the Administrator, in its sole discretion, may designate
the term “Applicable Interest Rate” for such

 

-2-



--------------------------------------------------------------------------------

Participant’s Account to mean the lesser of (i) the rate in effect under
Section 2.6(a) or (ii) the Prime Rate plus one percent. Notwithstanding the
foregoing, the Administrator may delegate its authority to determine the
Applicable Interest Rate under this Section 2.6(b) to an officer of the Company
or committee of two or more officers of the Company.

(c) Except to the extent otherwise required by Section 10.2, the Applicable
Interest Rate for Severance Pay deferred pursuant to Article 3 shall be
determined by the Administrator, in its sole discretion, provided that the
Applicable Interest Rate shall not be less than the lower of the Prime Rate or
LIBOR, nor more than the rate specified in Section 2.6(a). Notwithstanding the
foregoing, the Administrator may delegate its authority to determine the
Applicable Interest Rate under this Section 2.6(c) to an officer of the Company.

2.7. “Beneficiary” means such person or persons or legal entity or entities,
including, but not limited to, an organization exempt from federal income tax
under section 501(c)(3) of the Code, designated by a Participant or Beneficiary
to receive benefits pursuant to the terms of the Plan after such Participant’s
or Beneficiary’s death. If no Beneficiary is designated by the Participant or
Beneficiary, or if no Beneficiary survives the Participant or Beneficiary (as
the case may be), the Participant’s Beneficiary shall be the Participant’s
Surviving Spouse if the Participant has a Surviving Spouse and otherwise the
Participant’s estate, and the Beneficiary of a Beneficiary shall be the
Beneficiary’s Surviving Spouse if the Beneficiary has a Surviving Spouse and
otherwise the Beneficiary’s estate.

2.8. “Board” means the Board of Directors of the Company.

2.9. “CCCHI” means Comcast Cable Communications Holdings, Inc., formerly known
as AT&T Broadband Corp.

2.10. “Change of Control” means any transaction or series of transactions as a
result of which any Person who was a Third Party immediately before such
transaction or series of transactions owns then-outstanding securities of the
Company such that such Person has the ability to direct the management of the
Company, as determined by the Board in its discretion. The Board may also
determine that a Change of Control shall occur upon the completion of one or
more proposed transactions. The Board’s determination shall be final and
binding.

2.11. “CHC” means Comcast Holdings Corporation, formerly known as Comcast
Corporation.

2.12. “Code” means the Internal Revenue Code of 1986, as amended.

2.13. “Committee” means the Compensation Committee of the Board of Directors of
the Company.

2.14. “Company” means Comcast Corporation, a Pennsylvania corporation, as
successor to CHC, including any successor thereto by merger, consolidation,
acquisition of all or substantially all the assets thereof, or otherwise.

2.15. “Company Stock” means:

(a) except as provided in Section 2.15(b), Comcast Corporation Class A Special
Common Stock, par value, $0.01, including a fractional share; and

 

-3-



--------------------------------------------------------------------------------

(b) with respect to amounts credited to the Company Stock Fund pursuant to
deferral elections by Outside Directors made pursuant to Section 3.1(a), Comcast
Corporation Class A Common Stock, par value $0.01, including a fractional share;

and such other securities issued by Comcast Corporation as may be subject to
adjustment in the event that shares of either class of Company Stock are changed
into, or exchanged for, a different number or kind of shares of stock or other
securities of the Company, whether through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split-up or other
substitution of securities of the Company. In such event, the Committee shall
make appropriate equitable anti-dilution adjustments to the number and class of
hypothetical shares of Company Stock credited to Participants’ Accounts under
the Company Stock Fund. Any reference to the term “Company Stock” in the Plan
shall be a reference to the appropriate number and class of shares of stock as
adjusted pursuant to this Section 2.15. The Committee’s adjustment shall be
effective and binding for all purposes of the Plan.

2.16. “Company Stock Fund” means a hypothetical investment fund pursuant to
which income, gains and losses are credited to a Participant’s Account as if the
Account, to the extent deemed invested in the Company Stock Fund, were invested
in hypothetical shares of Company Stock, and all dividends and other
distributions paid with respect to Company Stock were held uninvested in cash,
and reinvested in additional hypothetical shares of Company Stock as of the next
succeeding December 31 (to the extent the Account continues to be deemed
invested in the Company Stock Fund through such December 31), based on the Fair
Market Value of the Company Stock for such December 31.

2.17. “Compensation” means:

(a) In the case of an Outside Director, the total remuneration payable in cash
or payable in Company Stock (as elected by the Outside Director pursuant to the
Comcast Corporation 2003 Director Compensation Plan) for services as a member of
the Board and as a member of any Committee of the Board; and

(b) In the case of an Eligible Employee, the total cash remuneration for
services payable by a Participating Company, excluding sales commissions or
other similar payments or awards.

2.18. “Death Tax Clearance Date” means the date upon which a Deceased
Participant’s or a deceased Beneficiary’s Personal Representative certifies to
the Administrator that (i) such Deceased Participant’s or deceased Beneficiary’s
Death Taxes have been finally determined, (ii) all of such Deceased
Participant’s or deceased Beneficiary’s Death Taxes apportioned against the
Deceased Participant’s or deceased Beneficiary’s Account have been paid in full
and (iii) all potential liability for Death Taxes with respect to the Deceased
Participant’s or deceased Beneficiary’s Account has been satisfied.

2.19. “Death Taxes” means any and all estate, inheritance, generation-skipping
transfer, and other death taxes as well as any interest and penalties thereon
imposed by any governmental entity (a “taxing authority”) as a result of the
death of the Participant or the Participant’s Beneficiary.

 

-4-



--------------------------------------------------------------------------------

2.20. “Deceased Participant” means a Participant whose employment, or, in the
case of a Participant who was an Outside Director, a Participant whose service
as an Outside Director, is terminated by death.

2.21. “Disabled Participant” means:

(a) A Participant whose employment or, in the case of a Participant who is an
Outside Director, a Participant whose service as an Outside Director, is
terminated by reason of disability;

(b) The duly-appointed legal guardian of an individual described in
Section 2.21(a) acting on behalf of such individual.

2.22. “Eligible Employee” means:

(a) Each employee of a Participating Company who, as of December 31, 1989, was
eligible to participate in the Prior Plan.

(b) Each employee of a Participating Company who was, at any time before
January 1, 1995, eligible to participate in the Prior Plan and whose Annual Rate
of Pay is $90,000 or more as of both (i) the date on which an Initial Election
is filed with the Administrator and (ii) the first day of each calendar year
beginning after December 31, 1994.

(c) Each individual who was an employee of an entity that was a Participating
Company in the Plan as of June 30, 2002 and who has an Annual Rate of Pay of
$125,000 as of each of (i) June 30, 2002; (ii) the date on which an Initial
Election is filed with the Administrator and (iii) the first day of each
calendar year beginning after December 31, 2002.

(d) Each employee of a Participating Company whose Annual Rate of Pay is
$200,000 or more as of both (i) the date on which an Initial Election is filed
with the Administrator and (ii) the first day of the calendar year in which such
Initial Election is filed.

(e) Each New Key Employee.

(f) Each employee of a Participating Company who (i) as of December 31, 2002,
was an “Eligible Employee” within the meaning of Section 2.34 of the AT&T
Broadband Deferred Compensation Plan (as amended and restated, effective
November 18, 2002) with respect to whom an account was maintained, and (ii) for
the period beginning on December 31, 2002 and extending through any date of
determination, has been actively and continuously in service to the Company or
an Affiliate.

(g) Each other employee of a Participating Company who is designated by the
Committee, in its discretion, as an Eligible Employee.

 

-5-



--------------------------------------------------------------------------------

2.23. “Fair Market Value”

(a) If shares of Company Stock are listed on a stock exchange, Fair Market Value
shall be determined based on the last reported sale price of a share on the
principal exchange on which shares are listed on the date of determination, or
if such date is not a trading day, the next trading date.

(b) If shares of Company Stock are not so listed, but trades of shares are
reported on the Nasdaq National Market, Fair Market Value shall be determined
based on the last quoted sale price of a share on the Nasdaq National Market on
the date of determination, or if such date is not a trading day, the next
trading date.

(c) If shares of Company Stock are not so listed nor trades of shares so
reported, Fair Market Value shall be determined by the Committee in good faith.

2.24. “Former Eligible Employee” means an employee of a Participating Company
who, as of any relevant date, does not satisfy the requirements of an “Eligible
Employee” but who previously met such requirements under the Plan or the Prior
Plan.

2.25. “Grandfathered Participant” means an Inactive Participant who, on or
before December 31, 1991, entered into a written agreement with the Company to
terminate service to the Company or gives written notice of intention to
terminate service to the Company, regardless of the actual date of termination
of service.

2.26. “Hardship” means a Participant’s severe financial hardship due to an
unforeseeable emergency resulting from a sudden and unexpected illness or
accident of the Participant, or, a sudden and unexpected illness or accident of
a dependent (as defined by section 152(a) of the Code) of the Participant, or
loss of the Participant’s property due to casualty, or other similar and
extraordinary unforeseeable circumstances arising as a result of events beyond
the control of the Participant. A need to send the Participant’s child to
college or a desire to purchase a home is not an unforeseeable emergency. No
Hardship shall be deemed to exist to the extent that the financial hardship is
or may be relieved (a) through reimbursement or compensation by insurance or
otherwise, (b) by borrowing from commercial sources on reasonable commercial
terms to the extent that this borrowing would not itself cause a severe
financial hardship, (c) by cessation of deferrals under the Plan, or (d) by
liquidation of the Participant’s other assets (including assets of the
Participant’s spouse and minor children that are reasonably available to the
Participant) to the extent that this liquidation would not itself cause severe
financial hardship. For the purposes of the preceding sentence, the
Participant’s resources shall be deemed to include those assets of his spouse
and minor children that are reasonably available to the Participant; however,
property held for the Participant’s child under an irrevocable trust or under a
Uniform Gifts to Minors Act custodianship or Uniform Transfers to Minors Act
custodianship shall not be treated as a resource of the Participant. The Board
shall determine whether the circumstances of the Participant constitute an
unforeseeable emergency and thus a Hardship within the meaning of this Section.
Following a uniform procedure, the Board’s determination shall consider any
facts or conditions deemed necessary or advisable by the Board, and the
Participant shall be required to submit any evidence of the Participant’s
circumstances that the Board requires. The determination as to whether the
Participant’s

 

-6-



--------------------------------------------------------------------------------

circumstances are a case of Hardship shall be based on the facts of each case;
provided however, that all determinations as to Hardship shall be uniformly and
consistently made according to the provisions of this Section for all
Participants in similar circumstances.

2.27. “Inactive Participant” means each Participant (other than a Retired
Participant, Deceased Participant or Disabled Participant) who is not in active
service as an Outside Director and is not actively employed by a Participating
Company.

2.28. “Income Fund” means a hypothetical investment fund pursuant to which
income, gains and losses are credited to a Participant’s Account as if the
Account, to the extent deemed invested in the Income Fund, were credited with
interest at the Applicable Interest Rate.

2.29. “Initial Election” means a written election on a form provided by the
Administrator, filed with the Administrator in accordance with Article 3,
pursuant to which an Outside Director or an Eligible Employee may:

(a) Elect to defer all or any portion of the Compensation payable for the
performance of services as an Outside Director or as an Eligible Employee
(including Severance Pay, to the extent permitted with respect to an Eligible
Employee pursuant to Section 3.2) following the time that such election is
filed; and

(b) Designate the time of payment of the amount of deferred Compensation to
which the Initial Election relates.

2.30. “Insider” means an Eligible Employee or Outside Director who is subject to
the short-swing profit recapture rules of section 16(b) of the Securities
Exchange Act of 1934, as amended.

2.31. “LIBOR” means, for any calendar year, the interest rate that, when
compounded daily pursuant to rules established by the Administrator from time to
time, is mathematically equivalent to the annual London Inter Bank Offered Rate
(compounded annually), as published in the Eastern Edition of The Wall Street
Journal, on the last business day preceding the first day of such calendar year,
and as adjusted as of the last business day preceding the first day of each
calendar year beginning thereafter.

2.32. “New Key Employee” means each employee of a Participating Company:

(a) who becomes an employee of a Participating Company and has an Annual Rate of
Pay of $200,000 or more as of his employment commencement date, or

(b) who has an Annual Rate of Pay that is increased to $200,000 or more and who,
immediately preceding such increase, was not an Eligible Employee.

2.33. “Normal Retirement” means:

(a) For a Participant who is an employee of a Participating Company immediately
preceding his termination of employment, a termination of employment that is
treated by the Participating Company as a retirement under its employment
policies and practices as in effect from time to time; and

 

-7-



--------------------------------------------------------------------------------

(b) For a Participant who is an Outside Director immediately preceding his
termination of service, his normal retirement from the Board.

2.34. “Outside Director” means a member of the Board, who is not an employee of
a Participating Company.

2.35. “Participant” means each individual who has made an Initial Election, or
for whom an Account is established pursuant to Section 5.1, and who has an
undistributed amount credited to an Account under the Plan, including an Active
Participant, a Deceased Participant and an Inactive Participant.

2.36. “Participating Company” means:

(a) The Company;

(b) CHC;

(c) Comcast Cable Communications, LLC, and its subsidiaries;

(d) Comcast International Holdings, Inc.;

(e) Comcast Online Communications, Inc.;

(f) Comcast Business Communications, Inc.;

(g) CCCHI and its subsidiaries;

(h) Comcast Shared Services Corporation (“CSSC”), to the extent individual
employees of CSSC or groups of CSSC employees, categorized by their secondment,
are designated as eligible to participate by the Committee or its delegate; and

(i) Any other entities that are subsidiaries of the Company as designated by the
Committee in its sole discretion.

2.37. “Person” means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization.

2.38. “Plan” means the Comcast Corporation 2002 Deferred Compensation Plan, as
set forth herein, and as amended from time to time.

2.39. “Prime Rate” means, for any calendar year, the interest rate that, when
compounded daily pursuant to rules established by the Administrator from time to
time, is mathematically equivalent to the prime rate of interest (compounded
annually) as published in the Eastern Edition of The Wall Street Journal on the
last business day preceding the first day of such calendar year, and as adjusted
as of the last business day preceding the first day of each calendar year
beginning thereafter.

 

-8-



--------------------------------------------------------------------------------

2.40. “Prior Plan” means the Comcast Corporation 1996 Deferred Compensation
Plan, as in effect immediately preceding the amendment, restatement and renaming
of the Plan as the Comcast Corporation 2002 Deferred Compensation Plan.

2.41. “Retired Participant” means a Participant who has terminated service
pursuant to a Normal Retirement.

2.42. “Severance Pay” means any amount that is payable in cash and is identified
by a Participating Company as severance pay, or any amount which is payable on
account of periods beginning after the last date on which an employee (or former
employee) is required to report for work for a Participating Company.

2.43. “Subsequent Election” means a written election on a form provided by the
Administrator, filed with the Administrator in accordance with Article 3,
pursuant to which a Participant or Beneficiary may elect to defer (or, in
limited cases, accelerate) the time of payment or to change the manner of
payment of amounts previously deferred in accordance with the terms of a
previously made Initial Election or Subsequent Election.

2.44. “Surviving Spouse” means the widow or widower, as the case may be, of a
Deceased Participant or a Deceased Beneficiary (as applicable).

2.45. “Terminating Event” means either of the following events:

(a) the liquidation of the Company; or

(b) a Change of Control.

2.46. “Third Party” means any Person, together with such Person’s Affiliates,
provided that the term “Third Party” shall not include the Company or an
Affiliate of the Company.

ARTICLE 3 - INITIAL AND SUBSEQUENT ELECTIONS

3.1. Elections.

(a) Initial Elections. Each Outside Director and Eligible Employee shall have
the right to defer all or any portion of the Compensation (including bonuses, if
any, and, in the case of Outside Directors, including any portion of an Outside
Director’s Compensation payable in the form of Company Stock) that he would
otherwise be entitled to receive in a calendar year by filing an Initial
Election at the time and in the manner described in this Article 3; provided
that Severance Pay shall be included as “Compensation” for purposes of this
Section 3.1 only to the extent permitted, and subject to such rules regarding
the length of any initial deferral period and subsequent deferral period, if
any, established by the Administrator in its sole discretion. The Compensation
of such Outside Director or Eligible Employee for a calendar year shall be
reduced in an amount equal to the portion of the Compensation deferred by such
Outside Director or Eligible Employee for such calendar year pursuant to such
Outside Director’s or Eligible Employee’s Initial Election. Such reduction shall
be effected on a pro rata basis from each periodic installment payment of such
Outside Director’s or Eligible Employee’s

 

-9-



--------------------------------------------------------------------------------

Compensation for the calendar year (in accordance with the general pay practices
of the Participating Company), and credited, as a bookkeeping entry, to such
Outside Director’s or Eligible Employee’s Account in accordance with
Section 5.1. Amounts credited to the Accounts of Outside Directors in the form
of Company Stock shall be credited to the Company Stock Fund and credited with
income, gains and losses in accordance with Section 5.2(c).

(b) Subsequent Elections. Each Participant or Beneficiary shall have the right
to elect to defer (or, in limited cases, accelerate) the time of payment or to
change the manner of payment of amounts previously deferred in accordance with
the terms of a previously made Initial Election pursuant to the terms of the
Plan by filing a Subsequent Election at the time, to the extent, and in the
manner described in this Article 3.

3.2. Filing of Initial Election: General. An Initial Election shall be made on
the form provided by the Administrator for this purpose. Except as provided in
Section 3.3, no such Initial Election shall be effective unless it is filed with
the Administrator on or before December 31 of the calendar year preceding the
calendar year to which the Initial Election applies; provided that an Initial
Election with respect to Severance Pay shall not be effective unless it is filed
within 30 days following the date of written notification to an Eligible
Employee from the Administrator or its duly authorized delegate of such Eligible
Employee’s eligibility to defer Severance Pay.

3.3. Filing of Initial Election by New Key Employees and New Outside Directors.

(a) New Key Employees. Notwithstanding Section 3.1 and Section 3.2, a New Key
Employee may elect to defer all or any portion of his Compensation that he would
otherwise be entitled to receive in the calendar year in which the New Key
Employee was employed, beginning with the payroll period next following the
filing of an Initial Election with the Administrator and before the close of
such calendar year by making and filing the Initial Election with the
Administrator within 60 days of such New Key Employee’s date of hire or within
60 days of the date such New Key Employee first becomes eligible to participate
in the Plan. Any Initial Election by such New Key Employee for succeeding
calendar years shall be made in accordance with Section 3.1 and Section 3.2.

(b) New Outside Directors. Notwithstanding Section 3.1 and Section 3.2, an
Outside Director may elect to defer all or any portion of his Compensation that
he would otherwise be entitled to receive in the calendar year in which an
Outside Director’s election as a member of the Board becomes effective (provided
that such Outside Director is not a member of the Board immediately preceding
such effective date), beginning with Compensation payable following the filing
of an Initial Election with the Administrator and before the close of such
calendar year by making and filing the Initial Election with the Administrator
within 60 days of the effective date of such Outside Director’s election. Any
Initial Election by such Outside Director for succeeding calendar years shall be
made in accordance with Section 3.1 and Section 3.2.

3.4. Calendar Years to which Initial Election May Apply. A separate Initial
Election may be made for each calendar year as to which an Outside Director or
Eligible

 

-10-



--------------------------------------------------------------------------------

Employee desires to defer all or any portion of such Outside Director’s or
Eligible Employee’s Compensation. The failure of an Outside Director or Eligible
Employee to make an Initial Election for any calendar year shall not affect such
Outside Director’s or Eligible Employee’s right to make an Initial Election for
any other calendar year.

(a) Initial Election of Distribution Date. Each Outside Director or Eligible
Employee shall, contemporaneously with an Initial Election, also elect the time
of payment of the amount of the deferred Compensation to which such Initial
Election relates; provided, however, that, subject to acceleration pursuant to
Section 3.5(e) or (f), Section 3.7, Section 7.1, 7.2, or Article 8, no
distribution may commence earlier than January 2nd of the second calendar year
beginning after the date the Initial Election is filed with the Administrator,
nor later than January 2nd of the eleventh calendar year beginning after the
date the Initial Election is filed with the Administrator. Further, each Outside
Director or Eligible Employee may select with each Initial Election the manner
of distribution in accordance with Article 4.

3.5. Subsequent Elections.

(a) Active Participants. Each Active Participant, who has made an Initial
Election, or who has made a Subsequent Election, may elect to change the manner
of distribution or defer the time of payment of any part or all of such
Participant’s Account for a minimum of two and a maximum of ten additional years
from the previously-elected payment date, by filing a Subsequent Election with
the Administrator on or before the close of business on June 30 of the calendar
year preceding the calendar year in which the lump-sum distribution or initial
installment payment would otherwise be made. The number of Subsequent Elections
under this Section 3.5(a) shall not be limited.

(b) Inactive Participants. The Committee may, in its sole and absolute
discretion, permit an Inactive Participant to make a Subsequent Election to
change the manner of distribution, or defer the time of payment of any part or
all of such Inactive Participant’s Account for a minimum of two years and a
maximum of ten additional years from the previously-elected payment date, by
filing a Subsequent Election with the Administrator on or before the close of
business on June 30 of the calendar year preceding the calendar year in which
the lump-sum distribution or initial installment payment would otherwise be
made. The number of Subsequent Elections under this Section 3.5(b) shall be
determined by the Committee in its sole and absolute discretion.

(c) Surviving Spouses.

(i) General Rule. A Surviving Spouse who is a Deceased Participant’s Beneficiary
may elect to change the manner of distribution, or defer the time of payment, of
any part or all of such Deceased Participant’s Account the payment of which
would be made neither within six (6) months after, nor within the calendar year
of, the date of such election. Such election shall be made by filing a
Subsequent Election with the Administrator in which the Surviving Spouse shall
specify the change in the manner of distribution or the change in the time of
payment, which shall be no less than two nor more than ten years from the
previously-elected payment date, or such Surviving Spouse may elect to defer
payment until such Surviving Spouse’s death. A Surviving Spouse may make a total
of two (2) Subsequent

 

-11-



--------------------------------------------------------------------------------

Elections under this Section 3.5(c)(i), with respect to all or any part of the
Deceased Participant’s Account. Subsequent Elections pursuant to this
Section 3.5(c)(i) may specify different changes with respect to different parts
of the Deceased Participant’s Account.

(ii) Exception. Notwithstanding the above Section 3.5(c)(i), a Subsequent
Election may be made by a Surviving Spouse within sixty (60) days of the
Deceased Participant’s death; provided, however, such election may only be made
with respect to amounts which would not be paid under the Deceased Participant’s
election as in effect on the date of the Deceased Participant’s death until a
date which is at least six (6) months from the Deceased Participant’s date of
death. Such election shall be made by filing a Subsequent Election with the
Administrator in which the Surviving Spouse shall specify the change in the
manner of distribution or the change in the time of payment, which shall be no
less than two (2) nor more than ten (10) years from the previously-elected
payment date, or such Surviving Spouse may elect to defer payment until such
Surviving Spouse’s death. A Surviving Spouse may only make one (1) Subsequent
Election under this Section 3.5(c)(ii) with respect to all or any part of the
Deceased Participant’s Account. Such Surviving Spouse may, however, make one
additional Subsequent Election under Section 3.5(c)(i) in accordance with the
terms of Section 3.5(c)(i). The one (1) Subsequent Election permitted under this
Section 3.5(c)(ii) may specify different changes for different parts of the
Deceased Participant’s Account.

(d) Beneficiary of a Deceased Participant Other Than a Surviving Spouse.

(i) General Rule. A Beneficiary of a Deceased Participant (other than a
Surviving Spouse) may elect to change the manner of distribution, or defer the
time of payment, of any part or all of such Deceased Participant’s Account the
payment of which would be made neither within six (6) months after, nor within
the calendar year of, the date of such election. Such election shall be made by
filing a Subsequent Election with the Administrator in which the Beneficiary
shall specify the change in the manner of distribution or the change in the time
of payment, which shall be no less than two (2) nor more than ten (10) years
from the previously-elected payment date. A Beneficiary may make one
(1) Subsequent Election under this Section 3.5(d)(i), with respect to all or any
part of the Deceased Participant’s Account. Subsequent Elections pursuant to
this Section 3.5(d)(i) may specify different changes for different parts of the
Deceased Participant’s Account.

(ii) Exception. Notwithstanding the above Section 3.5(d)(i), a Subsequent
Election may be made by a Beneficiary within sixty (60) days of the Deceased
Participant’s death; provided, however, such election may only be made with
respect to amounts which would not be paid under the Deceased Participant’s
election as in effect on the date of the Deceased Participant’s death until a
date which is at least six (6) months from the Deceased Participant’s date of
death. Such election shall be made by filing a Subsequent Election with the
Administrator in which the Beneficiary shall specify the change in the manner of
distribution or the change in the time of payment, which shall be no less than
two (2) nor more than ten (10) years from the previously-elected payment date. A
Beneficiary may make one (1) Subsequent Election under this Section 3.5(d)(ii)
with respect to all or any part of the Deceased Participant’s Account.
Subsequent Elections pursuant to this Section 3.5(d)(ii) may specify different
changes for different parts of the Deceased Participant’s Account.

 

-12-



--------------------------------------------------------------------------------

(e) Other Deferral and Acceleration by a Beneficiary. Any Beneficiary (other
than a Surviving Spouse who has made a Subsequent Election under Section 3.5(c)
or a Beneficiary who has made a Subsequent Election under Section 3.5(d)) may
elect to change the manner of distribution from the manner of distribution in
which payment of a Deceased Participant’s Account would otherwise be made, and

(i) Defer the time of payment of any part or all of the Deceased Participant’s
Account or deceased Beneficiary’s Account for one additional year from the date
a payment would otherwise be made or begin (provided that if a Subsequent
Election is made pursuant to this Section 3.5(e)(i), the Deceased Participant’s
Account or deceased Beneficiary’s Account shall be in all events distributed in
full on or before the fifth anniversary of the Deceased Participant’s or a
deceased Beneficiary’s death); or

(ii) Accelerate the time of payment of a Deceased Participant’s Account or
deceased Beneficiary’s Account from the date or dates that payment would
otherwise be made or begin to the date that is the later of (A) six (6) months
after the date of the Deceased Participant’s or deceased Beneficiary’s death and
(B) January 2nd of the calendar year beginning after the Deceased Participant’s
or deceased Beneficiary’s death, provided that if a Subsequent Election is made
pursuant to this Section 3.5(e)(ii), the Deceased Participant’s Account or
deceased Beneficiary’s Account shall be distributed in full on such accelerated
payment date.

A Subsequent Election pursuant to this Section 3.5(e) must be filed with the
Administrator within one hundred and twenty (120) days following the Deceased
Participant’s or deceased Beneficiary’s death. One and only one Subsequent
Election shall be permitted pursuant to this Section 3.5(e) with respect to a
Deceased Participant’s Account or deceased Beneficiary’s Account, although if
such Subsequent Election is filed pursuant to Section 3.5(e)(i), it may specify
different changes for different parts of the Account.

(f) Disabled Participant. A Disabled Participant (who has not been permitted to
make a Subsequent Election under Section 3.5(h)) may elect to change the form of
distribution from the form of distribution that the payment of the Disabled
Participant’s Account would otherwise be made and may elect to accelerate the
time of payment of the Disabled Participant’s Account from the date payment
would otherwise be made to January 2nd of the calendar year beginning after the
Participant became disabled. A Subsequent Election pursuant to this
Section 3.5(f) must be filed with the Administrator on or before the close of
business on the later of (i) the June 30 following the date the Participant
becomes a Disabled Participant if the Participant becomes a Disabled Participant
on or before May 1 of a calendar year; (ii) the 60th day following the date the
Participant becomes a Disabled Participant if the Participant becomes a Disabled
Participant after May 1 and before November 2 of a calendar year or (iii) the
December 31 following the date the Participant becomes a Disabled Participant if
the Participant becomes a Disabled Participant after November 1 of a calendar
year.

(g) Retired Participant. A Retired Participant (who has not been permitted to
make a Subsequent Election under Section 3.5(h)) may elect to change the form of
distribution from the form of distribution that payment of the Retired
Participant’s Account would otherwise be made and may elect to defer the time of
payment of the Retired Participant’s Account for a minimum of two additional
years from the date payment would otherwise be made (provided that

 

-13-



--------------------------------------------------------------------------------

if a Subsequent Election is made pursuant to this Section 3.5(g), the Retired
Participant’s Account shall be distributed in full on or before the fifth
anniversary of the Retired Participant’s Normal Retirement). A Subsequent
Election pursuant to this Section 3.5(g) must be filed with the Administrator on
or before the close of business on the later of (i) the June 30 following the
Participant’s Normal Retirement on or before May 1 or a calendar year, (ii) the
60th day following the Participant’s Normal Retirement after May 1 and before
November 2 of a calendar year or (iii) the December 31 following the
Participant’s Normal Retirement after November 1 of a calendar year.

(h) Retired Participants and Disabled Participants. The Committee may, in its
sole and absolute discretion, permit a Retired Participant or a Disabled
Participant to make a Subsequent Election to change the form of distribution
that the payment of the Retired Participant’s account would otherwise be made or
to defer the time of payment of any part or all of such Retired or Disabled
Participant’s Account for a minimum of two years and a maximum of ten additional
years from the previously-elected payment date, by filing a Subsequent Election
with the Administrator on or before the close of business on June 30 of the
calendar year preceding the calendar year in which the lump-sum distribution or
initial installment payment would otherwise be made. The number of Subsequent
Elections under this Section 3.5(h) shall be determined by the Committee in its
sole and absolute discretion.

(i) Most Recently Filed Initial Election or Subsequent Election Controlling.
Subject to acceleration pursuant to Section 3.5(e) or 3.5(f), Section 3.7 or
Section 7.1, no distribution of the amounts deferred by a Participant for any
calendar year shall be made before the payment date designated by the
Participant or Beneficiary on the most recently filed Initial Election or
Subsequent Election with respect to each deferred amount.

3.6. Distribution in Full Upon Terminating Event. The Company shall give
Participants at least thirty (30) days notice (or, if not practicable, such
shorter notice as may be reasonably practicable) prior to the anticipated date
of the consummation of a Terminating Event. The Committee may, in its
discretion, provide in such notice that notwithstanding any other provision of
the Plan or the terms of any Initial Election or Subsequent Election, upon the
consummation of a Terminating Event, the Account balance of each Participant
shall be distributed in full and any outstanding Initial Elections or Subsequent
Elections shall be revoked.

3.7. Withholding and Payment of Death Taxes.

(a) Notwithstanding any other provisions of this Plan to the contrary, including
but not limited to the provisions of Article 3 and Article 7, or any Initial or
Subsequent Election filed by a Deceased Participant or a Deceased Participant’s
Beneficiary (for purposes of this Section, the “Decedent”), the Administrator
shall apply the terms of Section 3.7(b) to the Decedent’s Account unless the
Decedent affirmatively has elected, in writing, filed with the Administrator, to
waive the application of Section 3.7(b).

 

-14-



--------------------------------------------------------------------------------

(b) Unless the Decedent affirmatively has elected, pursuant to Section 3.7(a),
that the terms of this Section 3.7(b) not apply:

(i) The Administrator shall prohibit the Decedent’s Beneficiary from taking any
action under any of the provisions of the Plan with regard to the Decedent’s
Account other than the Beneficiary’s making of a Subsequent Election pursuant to
Section 3.5;

(ii) The Administrator shall defer payment of the Decedent’s Account until the
later of the Death Tax Clearance Date and the payment date designated in the
Decedent’s Initial Election or Subsequent Election;

(iii) The Administrator shall withdraw from the Decedent’s Account such amount
or amounts as the Decedent’s Personal Representative shall certify to the
Administrator as being necessary to pay the Death Taxes apportioned against the
Decedent’s Account; the Administrator shall remit the amounts so withdrawn to
the Personal Representative, who shall apply the same to the payment of the
Decedent’s Death Taxes, or the Administrator may pay such amounts directly to
any taxing authority as payment on account of Decedent’s Death Taxes, as the
Administrator elects;

(iv) If the Administrator makes a withdrawal from the Decedent’s Account to pay
the Decedent’s Death Taxes and such withdrawal causes the recognition of income
to the Beneficiary, the Administrator shall pay to the Beneficiary from the
Decedent’s Account, within thirty (30) days of the Beneficiary’s request, the
amount necessary to enable the Beneficiary to pay the Beneficiary’s income tax
liability resulting from such recognition of income; additionally, the
Administrator shall pay to the Beneficiary from the Decedent’s Account, within
thirty (30) days of the Beneficiary’s request, such additional amounts as are
required to enable the Beneficiary to pay the Beneficiary’s income tax liability
attributable to the Beneficiary’s recognition of income resulting from a
distribution from the Decedent’s Account pursuant to this Section 3.7(b)(iv);

(v) Amounts withdrawn from the Decedent’s Account by the Administrator pursuant
to Sections 3.7(b)(iii) and 3.7(b)(iv) shall be withdrawn from the portions of
Decedent’s Account having the earliest distribution dates as specified in
Decedent’s Initial Election or Subsequent Election; and

(vi) Within a reasonable time after the later to occur of the Death Tax
Clearance Date and the payment date designated in the Decedent’s Initial
Election or Subsequent Election, the Administrator shall pay the Decedent’s
Account to the Beneficiary.

ARTICLE 4 - MANNER OF DISTRIBUTION

4.1. Manner of Distribution.

(a) Amounts credited to an Account shall be distributed, pursuant to an Initial
Election or Subsequent Election in either (i) a lump sum payment or
(ii) substantially equal annual installments over a five (5), ten (10) or
fifteen (15) year period or (iii) substantially equal monthly installments over
a period not exceeding fifteen (15) years. Installment distributions payable in
the form of shares of Company Stock shall be rounded to the nearest whole share.

 

-15-



--------------------------------------------------------------------------------

(b) Notwithstanding any Initial Election or Subsequent Election or any other
provision of the Plan to the contrary:

(i) distributions pursuant to Initial Elections or Subsequent Elections shall be
made in one lump sum payment unless the portion of a Participant’s Account
subject to distribution, as of both the date of the Initial Election or
Subsequent Election and the benefit commencement date, has a value of more than
$10,000;

(ii) following a Participant’s termination of employment for any reason, if the
amount credited to the Participant’s Account has a value of $25,000 or less, the
Administrator may, in its sole discretion, direct that such amount be
distributed to the Participant (or Beneficiary, as applicable) in one lump sum
payment; provided, however, that this Section 4.1(b)(ii) shall not apply to any
amount credited to a Participant’s Account until the expiration of the deferral
period applicable under any Initial Election or Subsequent Election in effect as
of April 29, 2002.

4.2. Determination of Account Balances for Purposes of Distribution. The amount
of any distribution made pursuant to Section 4.1 shall be based on the balances
in the Participant’s Account on the date of distribution. For this purpose, the
balance in a Participant’s Account shall be calculated by crediting income,
gains and losses under the Company Stock Fund and Income Fund, as applicable,
through the date immediately preceding the date of distribution.

4.3. Plan-to-Plan Transfers. The Administrator may delegate its authority to
arrange for plan-to-plan transfers as described in this Section 4.3 to an
officer of the Company or committee of two or more officers of the Company.

(a) The Administrator may, with a Participant’s consent, make such arrangements
as it may deem appropriate to transfer the Company’s obligation to pay benefits
with respect to such Participant which have not become payable under this Plan,
to another employer, whether through a deferred compensation plan, program or
arrangement sponsored by such other employer or otherwise, or to another
deferred compensation plan, program or arrangement sponsored by the Company or
an Affiliate. Following the completion of such transfer, with respect to the
benefit transferred, the Participant shall have no further right to payment
under this Plan.

(b) Pursuant to Q-A 19(c) of IRS Notice 2005-1, to the extent provided by the
Committee or its delegate, on or before December 31, 2005, a Participant may,
with respect to all or any portion of his or her Account, make new payment
elections as to the form and timing of payment of such amounts as may be
permitted under the Comcast Corporation 2005 Deferred Compensation Plan,
provided that following the completion of such new payment election, such
amounts shall not be treated as grandfathered benefits under this Plan, but
instead shall be treated as non-grandfathered benefits, subject to the rules of
the Comcast Corporation 2005 Deferred Compensation Plan.

 

-16-



--------------------------------------------------------------------------------

4.4. Supplemental RIP Legacy Accounts.

(a) Earnings Adjustment. As of the last day of each calendar year, each
Supplemental RIP Legacy Account shall be adjusted as if such Account were
invested at the rate of 12% per annum, compounded annually.

(b) Distribution. A Participant with respect to whom a Supplemental RIP Legacy
Account has been established under the Plan and whose employment terminates for
any reason shall receive distribution of the Participant’s entire Supplemental
RIP Legacy Account in one lump sum as soon after such termination of employment
as is administratively feasible. The amount distributed shall be the balance of
the Participant’s Supplemental RIP Legacy Account as of the preceding
December 31st, increased by one percent for each completed month in the year of
distribution preceding the date on which distribution is made, reduced by any
applicable payroll taxes or required tax withholding.

ARTICLE 5 - BOOK ACCOUNTS

5.1. Deferred Compensation Account. A deferred Compensation Account shall be
established for each Outside Director and Eligible Employee when such Outside
Director or Eligible Employee becomes a Participant. Compensation deferred
pursuant to the Plan shall be credited to the Account on the date such
Compensation would otherwise have been payable to the Participant.

5.2. Crediting of Income, Gains and Losses on Accounts.

(a) In General. Except as otherwise provided in this Section 5.2, the
Administrator shall credit income, gains and losses with respect to each
Participant’s Account as if it were invested in the Income Fund.

(b) Investment Fund Elections.

(i) Except for amounts credited to the Accounts of Participants who are Outside
Directors who have elected to defer the receipt of Compensation payable in the
form of Company Stock, all amounts credited to Participants’ Accounts on and
after July 9, 2002 shall be credited with income, gains and losses as if it were
invested in the Income Fund. Each Participant who, as of July 9, 2002, has all
or any portion of his or her Account credited with income, gains and losses as
if it were invested in the Company Stock Fund may direct, as of any business
day, to have all or any portion of the amount credited to the Company Stock Fund
deemed transferred to the Income Fund, in accordance with procedures established
by the Administrator from time to time. No portion of the Participant’s Account
credited to the Income Fund may be deemed transferred to the Company Stock Fund.

(ii) With respect to amounts credited to Participants’ Accounts through July 9,
2002, investment fund elections shall continue in effect until revoked or
superseded. Except for amounts credited to the Accounts of Participants who are
Outside Directors who have elected to defer the receipt of Compensation payable
in the form of Company Stock, all amounts credited to Participants’ Accounts on
and after July 9, 2002 shall be deemed to be invested in the Income Fund. Except
for amounts described in Section 5.2(c),

 

-17-



--------------------------------------------------------------------------------

notwithstanding any investment fund election to the contrary, as of the
valuation date (as determined under Section 4.2) for the distribution of all or
any portion of a Participant’s Account that is subject to distribution in the
form of installments described in Section 4.1(a) or (b), such Account, or
portion thereof, shall be deemed invested in the Income Fund (and transferred
from the Company Stock Fund to the Income Fund, to the extent necessary) until
such Account, or portion thereof, is distributed in full.

(iii) Investment fund elections under this Section 5.2(b) shall be effective as
soon as practicable following the Participant’s election, pursuant to procedures
established by the Administrator. An Active Participant may not make an
investment fund election with respect to Compensation to be deferred for a
calendar year.

(iv) Except for amounts described in Section 5.2(c), if a Participant ceases to
continue in service as an Active Participant, then, notwithstanding any election
to the contrary, such Participant’s Account shall be deemed invested in the
Income Fund, effective as of the first day of any calendar year beginning after
such Participant ceases to continue in service as an Active Participant.

(c) Outside Director Stock Fund Credits. Amounts credited to the Accounts of
Outside Directors in the form of Company Stock shall be credited with income,
gains and losses as if they were invested in the Company Stock Fund. No portion
of such Participant’s Account attributable to amounts credited after
December 31, 2002 to the Company Stock Fund may be deemed transferred to the
Income Fund. Distributions of amounts credited to the Company Stock Fund with
respect to Outside Directors’ Accounts after December 31, 2002 shall be
distributable in the form of Company Stock, rounded to the nearest whole share.

(d) Timing of Credits. Compensation deferred pursuant to the Plan shall be
deemed invested in the Income Fund on the date such Compensation would otherwise
have been payable to the Participant. Accumulated Account balances subject to an
investment fund election under Section 5.2(b) shall be deemed invested in the
applicable investment fund as of the effective date of such election. The value
of amounts deemed invested in the Company Stock Fund shall be based on
hypothetical purchases and sales of Company Stock at Fair Market Value as of the
effective date of an investment election.

5.3. Status of Deferred Amounts. Regardless of whether or not the Company is a
Participant’s employer, all Compensation deferred under this Plan shall continue
for all purposes to be a part of the general funds of the Company.

5.4. Participants’ Status as General Creditors. Regardless of whether or not the
Company is a Participant’s employer, an Account shall at all times represent a
general obligation of the Company. The Participant shall be a general creditor
of the Company with respect to this obligation, and shall not have a secured or
preferred position with respect to the Participant’s Accounts. Nothing contained
herein shall be deemed to create an escrow, trust, custodial account or
fiduciary relationship of any kind. Nothing contained herein shall be construed
to eliminate any priority or preferred position of a Participant in a bankruptcy
matter with respect to claims for wages.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 6 - NO ALIENATION OF BENEFITS; PAYEE DESIGNATION

Except as otherwise required by applicable law, the right of any Participant or
Beneficiary to any benefit or interest under any of the provisions of this Plan
shall not be subject to encumbrance, attachment, execution, garnishment,
assignment, pledge, alienation, sale, transfer, or anticipation, either by the
voluntary or involuntary act of any Participant or any Participant’s Beneficiary
or by operation of law, nor shall such payment, right, or interest be subject to
any other legal or equitable process. However, subject to the terms and
conditions of the Plan, a Participant or Beneficiary may direct that any amount
payable pursuant to an Initial Election or a Subsequent Election on any date
designated for payment be paid to any person or persons or legal entity or
entities, including, but not limited to, an organization exempt from federal
income tax under section 501(c)(3) of the Code, instead of to the Participant or
Beneficiary. Such a payee designation shall be provided to the Administrator by
the Participant or Beneficiary in writing on a form provided by the
Administrator, and shall not be effective unless it is provided immediately
preceding the time of payment. The Company’s payment pursuant to such a payee
designation shall relieve the Company and its Affiliates of all liability for
such payment.

ARTICLE 7 - DEATH OF PARTICIPANT

7.1. Death of Participant. A Deceased Participant’s Account shall be distributed
in accordance with the last Initial Election or Subsequent Election made by the
Deceased Participant before the Deceased Participant’s death, unless the
Deceased Participant’s Surviving Spouse or other Beneficiary timely elects to
accelerate or defer the time or change the manner of payment pursuant to
Section 3.5.

7.2. Designation of Beneficiaries. Each Participant and Beneficiary shall have
the right to designate one or more Beneficiaries to receive distributions in the
event of the Participant’s or Beneficiary’s death by filing with the
Administrator a Beneficiary designation on the form provided by the
Administrator for such purpose. The designation of a Beneficiary or
Beneficiaries may be changed by a Participant or Beneficiary at any time prior
to such Participant’s or Beneficiary’s death by the delivery to the
Administrator of a new Beneficiary designation form.

ARTICLE 8 - HARDSHIP DISTRIBUTIONS

Notwithstanding the terms of an Initial Election or Subsequent Election, if, at
the Participant’s request, the Board determines that the Participant has
incurred a Hardship, the Board may, in its discretion, authorize the immediate
distribution of all or any portion of the Participant’s Account.

ARTICLE 9 - INTERPRETATION

9.1. Authority of Committee. The Committee shall have full and exclusive
authority to construe, interpret and administer this Plan and the Committee’s
construction and interpretation thereof shall be binding and conclusive on all
persons for all purposes.

 

-19-



--------------------------------------------------------------------------------

9.2. Claims Procedure. If an individual (hereinafter referred to as the
“Applicant,” which reference shall include the legal representative, if any, of
the individual) does not receive timely payment of benefits to which the
Applicant believes he is entitled under the Plan, the Applicant may make a claim
for benefits in the manner hereinafter provided.

An Applicant may file a claim for benefits with the Administrator on a form
supplied by the Administrator. If the Administrator wholly or partially denies a
claim, the Administrator shall provide the Applicant with a written notice
stating:

(a) The specific reason or reasons for the denial;

(b) Specific reference to pertinent Plan provisions on which the denial is
based;

(c) A description of any additional material or information necessary for the
Applicant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) Appropriate information as to the steps to be taken in order to submit a
claim for review.

Written notice of a denial of a claim shall be provided within 90 days of the
receipt of the claim, provided that if special circumstances require an
extension of time for processing the claim, the Administrator may notify the
Applicant in writing that an additional period of up to 90 days will be required
to process the claim.

If the Applicant’s claim is denied, the Applicant shall have 60 days from the
date of receipt of written notice of the denial of the claim to request a review
of the denial of the claim by the Administrator. Request for review of the
denial of a claim must be submitted in writing. The Applicant shall have the
right to review pertinent documents and submit issues and comments to the
Administrator in writing. The Administrator shall provide a written decision
within 60 days of its receipt of the Applicant’s request for review, provided
that if special circumstances require an extension of time for processing the
review of the Applicant’s claim, the Administrator may notify the Applicant in
writing that an additional period of up to 60 days shall be required to process
the Applicant’s request for review.

It is intended that the claims procedures of this Plan be administered in
accordance with the claims procedure regulations of the Department of Labor set
forth in 29 CFR § 2560.503-1.

Claims for benefits under the Plan must be filed with the Administrator at the
following address:

Comcast Corporation

1500 Market Street

Philadelphia, PA 19102

Attention: General Counsel

 

-20-



--------------------------------------------------------------------------------

ARTICLE 10 - AMENDMENT OR TERMINATION

10.1. Amendment or Termination. Except as otherwise provided by Section 10.2,
the Company, by action of the Board or by action of the Committee, shall have
the right at any time, or from time to time, to amend or modify this Plan. The
Company, by action of the Board, shall have the right to terminate this Plan at
any time.

10.2. Amendment of Rate of Credited Earnings. No amendment shall change the
Applicable Interest Rate with respect to the portion of a Participant’s Account
that is attributable to an Initial Election or Subsequent Election made with
respect to Compensation earned in a calendar year and filed with the
Administrator before the date of adoption of such amendment by the Board. For
purposes of this Section 10.2, a Subsequent Election to defer the payment of
part or all of an Account for an additional period after a previously-elected
payment date (as described in Section 3.5) shall be treated as a separate
Subsequent Election from any previous Initial Election or Subsequent Election
with respect to such Account.

ARTICLE 11 - WITHHOLDING OF TAXES

Whenever the Participating Company is required to credit deferred Compensation
to the Account of a Participant, the Participating Company shall have the right
to require the Participant to remit to the Participating Company an amount
sufficient to satisfy any federal, state and local withholding tax requirements
prior to the date on which the deferred Compensation shall be deemed credited to
the Account of the Participant, or take any action whatever that it deems
necessary to protect its interests with respect to tax liabilities. The
Participating Company’s obligation to credit deferred Compensation to an Account
shall be conditioned on the Participant’s compliance, to the Participating
Company’s satisfaction, with any withholding requirement. To the maximum extent
possible, the Participating Company shall satisfy all applicable withholding tax
requirements by withholding tax from other Compensation payable by the
Participating Company to the Participant, or by the Participant’s delivery of
cash to the Participating Company in an amount equal to the applicable
withholding tax.

ARTICLE 12 - MISCELLANEOUS PROVISIONS

12.1. No Right to Continued Employment. Nothing contained herein shall be
construed as conferring upon any Participant the right to remain in service as
an Outside Director or in the employment of a Participating Company as an
executive or in any other capacity.

12.2. Expenses of Plan. All expenses of the Plan shall be paid by the
Participating Companies.

12.3. Gender and Number. Whenever any words are used herein in any specific
gender, they shall be construed as though they were also used in any other
applicable gender. The singular form, whenever used herein, shall mean or
include the plural form, and vice versa, as the context may require.

12.4. Law Governing Construction. The construction and administration of the
Plan and all questions pertaining thereto, shall be governed by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and other
applicable federal law and, to the extent not governed by federal law, by the
laws of the Commonwealth of Pennsylvania.

 

-21-



--------------------------------------------------------------------------------

12.5. Headings Not a Part Hereof. Any headings preceding the text of the several
Articles, Sections, subsections, or paragraphs hereof are inserted solely for
convenience of reference and shall not constitute a part of the Plan, nor shall
they affect its meaning, construction, or effect.

12.6. Severability of Provisions. If any provision of this Plan is determined to
be void by any court of competent jurisdiction, the Plan shall continue to
operate and, for the purposes of the jurisdiction of that court only, shall be
deemed not to include the provision determined to be void.

ARTICLE 13 - EFFECTIVE DATE

The effective date of this amendment and restatement of the Plan shall be
December 5, 2006.

IN WITNESS WHEREOF, COMCAST CORPORATION has caused this Plan to be executed by
its officers thereunto duly authorized, and its corporate seal to be affixed
hereto, as of the 5th day of December, 2006.

 

COMCAST CORPORATION By:  

/s/ David L. Cohen

  David L. Cohen Attest:  

/s/ Arthur R. Block

  Arthur R. Block

 

-22-